DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12, 14-20, and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barker II (US 6,287,191 B1).
With respect to claims 1, 14 and 24 Barker II discloses an HVAC system comprising an air handling unit [reference character 51 in Fig. 1] a diffuser assembly, comprising:
a housing [reference character 110 in Fig. 2B] comprising a first wall and a plurality of second walls extending from the first wall to define an internal chamber of the housing, wherein the first wall comprises a return air outlet formed therein, a second wall of the plurality of second walls comprises a supply air inlet formed therein, and the internal chamber comprises an open end [see annotated Fig. 2C, below];
a cover [reference character FP] sized to cover the open end, wherein the cover defines a return air inlet and a supply air outlet [see annotated Fig. 2A]; and
an internal return air duct [reference character 116] longitudinally extending within the internal chamber to define a substantially straight return air flow path from the return air inlet to the return air outlet, wherein the internal return air duct includes an inner duct surface that defines the substantially straight return air flow path and includes an outer duct surface that defines a supply air chamber between the housing and the outer duct surface, wherein the supply air chamber defines a supply air flow path between the supply air inlet and the supply air outlet [see annotated Fig. 2A, below].

                        
    PNG
    media_image1.png
    310
    345
    media_image1.png
    Greyscale
                    
          


    PNG
    media_image2.png
    559
    837
    media_image2.png
    Greyscale

With respect to claims 2 and 15 Barker II discloses that wherein the housing includes a closed end opposite the open end, and wherein the closed end and the cover extend in substantially parallel planes [see annotated Fig. below].
                    
    PNG
    media_image3.png
    526
    633
    media_image3.png
    Greyscale


With respect to claims 3 and 16 Barker II discloses the cover includes a first internal grill wall and a second internal grill wall, wherein the first internal grill wall defines the return air inlet, and wherein the second internal grill wall defines the supply air outlet [see Fig. 6].
With respect to claims 4 and 17 Barker II discloses that the first wall and the cover extend in substantially parallel planes [see Fig. 2A].
With respect to claim 5 and 18 Barker II discloses that wherein the second wall of the plurality of second walls is positioned substantially perpendicular to the cover such that the supply air flow path has a first direction at the supply air inlet that is substantially perpendicular to a second direction at the supply air outlet [see Fig. 2A].
With respect to claim 6 and 19 Barker II discloses that the supply air flow path is unobstructed within the supply air chamber [note that the annotated Fig. below shows at least one completely unobstructed pathline].

       
    PNG
    media_image4.png
    540
    653
    media_image4.png
    Greyscale


With respect to claim 7 and 20 Barker II discloses that the internal return air duct is concentrically positioned within the housing [see Fig. 2B].
With respect to claims 12 and 23 Barker II discloses that at least one of the housing or the internal return air duct comprises a sheet metal material [column 4 lines 61-65].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8, 9, 13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barker II (US 6,287,191 B1).
With respect to claims 8-9 and 21 Barker II does not disclose that the return air duct, and return air outlets either are circular or have a circular cross section.
However, it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to change the shape of the duct and outlet so that they are circular or have a circular cross section because a change in shape is interpreted to be an obvious matter of design choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant [see MPEP §2144.04B].
With respect to claim 13 Barker II does not disclose that at least one of the housing or the internal return air duct comprises a fiberglass material; however, Barker II does disclose that the housing may be “formed of any suitable, rigid material” [column 4 lines 61-63].
In the same field of diffusers it would have been obvious to one of ordinary skill in the art at the time of the filing date of the invention to modify the diffuser assembly taught by Barker II by forming the housing or internal air duct from fiberglass, since it has been held to be within the general skill of a worker in the art to select a known component or material on the basis of suitability for the intended use as a matter of obvious mechanical design expediency. In re Leshin, 125 USPQ 416.  Also see MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp. states "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Since the material need only be a “suitable, rigid material” [column 4 lines 61-63], the designation of a specific material does nothing to enhance the patentability of a design.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/              Primary Examiner, Art Unit 3762